IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WILMINGTON TRUST, N.A., AS               §
    SECURITIES INTERMEDIARY,                 §
                                             §   No. 242, 2018
        Defendant Below,                     §
        Appellant,                           §   Court Below—Superior Court
                                             §   of the State of Delaware
        v.                                   §
                                             §   C.A. No. N17C-08-301
    LINCOLN BENEFIT LIFE                     §
    COMPANY,                                 §
                                             §
        Plaintiff Below,                     §
        Appellee.                            §

                                Submitted: May 4, 2018
                                Decided: May 8, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                         ORDER

       This 8th day of May 2018, having considered the notice of appeal from an

interlocutory order under Supreme Court Rule 42, it appears to the Court that:

       (1)    This interlocutory appeal arises from a Superior Court opinion denying

the motion to dismiss for forum non conveniens filed by the defendant below-

appellant, Wilmington Trust, N.A., as Securities Intermediary.1 On April 13, 2018,

Wilmington Trust filed an application for certification to take an interlocutory

appeal. The plaintiff below-appellee, Lincoln Benefit Life Company, opposed the


1
 Lincoln Benefit Life Co. v. Wilmington Trust, N.A., 2018 WL 1638871 (Del. Super. Ct. Apr. 5,
2018).
application. On April 30, 2018, the Superior Court denied the application after

determining certification was not warranted under the principles and criteria of

Supreme Court Rule 42(b).2

       (2)    Applications for interlocutory review are addressed to the sound

discretion of the Court.3 In the exercise of our discretion, we have concluded that

the application for interlocutory review does not meet the strict standards for

certification under Rule 42(b) and should be refused.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                                   BY THE COURT:


                                                   /s/ Collins J. Seitz, Jr.
                                                          Justice




2
  Lincoln Benefit Life Co. v. Wilmington Trust, N.A., 2018 WL 2074713 (Del. Super. Ct. Apr. 30,
2018).
3
  Supr. Ct. R. 42(d)(v).
                                              2